Citation Nr: 0519747	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-19 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).  

2.  Whether there is clear and unmistakable error (CUE) in 
the July 1995 rating decision denying service connection for 
MS.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for MS.  The RO 
affirmed its denial in February 2003.  In October 2003, the 
Board determined that new and material evidence had been 
submitted to reopen a previously denied claim of entitlement 
to service connection for MS, and granted the claim only to 
this extent.  It also remanded the reopened claim for further 
evidentiary development.  The remand directives having been 
completed, the claim is again before the Board for appellate 
review.    

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See VA Form 9.  He did, 
however, request an RO hearing before a Decision Review 
Officer.  An RO hearing was scheduled to be held in January 
1999; the veteran cancelled the hearing and did not seek 
postponement.

As discussed below, the issue of CUE in the July 1995 rating 
decision is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  
  

FINDING OF FACT

The record indicates that MS, diagnosed about a decade after 
the expiration of the seven-year post-discharge presumptive 
period for MS, is not etiologically linked to active duty.    




CONCLUSION OF LAW

The criteria for service connection for MS are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); Traut v. 
Brown, 6 Vet. App. 495, 497 (1994).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Multiple Sclerosis

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Also, service connection may be granted 
on a presumptive basis for MS determined to have become 
manifested to a compensable degree within seven years after 
the date of discharge from active service.  38 C.F.R. §§ 
3.307, 3.309 (2004).

The record below amply demonstrates that the veteran 
currently has MS, as shown in, among other medical records, 
the May 2004 VA compensation and pension examination (C&P) 
report.  As such, one of the key criteria for service 
connection (current disability) is met.  38 C.F.R. § 3.303.  
The record further indicates that the earliest diagnosis of 
this disease was in or around 1994, about a decade after the 
expiration of the presumptive period for MS.  Nonetheless, 
with respect to MS, the law does not strictly require a 
diagnosis of this disease in service or within the 
presumptive period; rather, if symptoms and manifestations 
attributable to MS are documented to have existed during the 
prescribed time period (either during service or within seven 
years after discharge), then service connection may be 
permitted.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994) 
and 38 C.F.R. § 3.303(d) (2004) (Even if the evidence does 
not disclose a specific diagnosis of a disorder, evidence of 
manifestation of a chronic disease in service may nonetheless 
be established, with manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic.")
   
The key contention by and on behalf of the veteran is that, 
while his current MS was not diagnosed as such in service, he 
had symptoms and manifestations of this disease in service, 
and thus, service connection is warranted.  It is noted that 
the veteran's service medical records do document several 
complaints of malaise, as well as of exhaustion, weakness, 
vertigo, and back pain, in the mid-1970s.  See also May 2004 
C&P report, which acknowledges these complaints as documented 
in the service medical records.  The Board also acknowledges 
that MS is a disease affecting the central nervous system, 
the typical symptoms of which include weakness, paresthesias 
(abnormal sensations like burning or tingling), dysarthria 
(speech disturbances), bladder abnormalities, mood 
alterations, and vision defects (like vision loss; diplopia, 
or "double vision").  See Stedman's Medical Dictionary, 27th 
ed. (2000), at pp. 507 (diplopia); 550 (dysarthria); 1316 
(paresthesia); 1605 (sclerosis, multiple).  Also, given the 
involvement of the central nervous system, the veteran's 
complaints of back pain could be relevant to the analysis of 
this claim.  The Board also acknowledges that in-service 
complaint of dizziness or vertigo could be related to 
weakness or fatigue, typical symptoms of MS, even though 
vertigo presumably could have various different etiologies.  

It follows, then, that if the veteran's various complaints 
of, e.g., weakness in service may be deemed to have been 
symptoms or manifestations of as-yet-undiagnosed MS, then 
service connection may be possible.  This specific issue is 
one, which, by its nature, is a medical issue in the province 
of professionals, who, by virtue of their education, 
training, and specialized knowledge and experience, are 
qualified to address it.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over time when such symptomatology is within 
the purview of, or may be readily recognized by, lay persons; 
however, lay evidence is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  Given this legal 
authority, while the Board finds relevant the submittal of 
various layperson statements, including those from the 
veteran's family, discussing these individuals' knowledge of 
the veteran's reported fatigue during the presumptive time 
period, presumably proffered to show continuity of relevant 
symptomatology prior to actual diagnosis, medical evidence of 
a relationship between pertinent symptoms in service or 
during the presumptive period, is needed.  As will be 
explained in detail below, medical evidence on this specific 
point ultimately disfavors the claim.       
                
The Board acknowledges the existence of ample post-service MS 
documenting treatment over the years, beginning in the early 
1990s, for MS symptoms.  See, e.g., Dr. Colsky's 1989 records 
(incoordination due to numbness in hands/fingers); vision 
problems (1996 VA hospital report).  However, no private 
doctor opined specifically as to the date of onset of MS 
within the presumptive period, or even during service, 
consequently linking active duty to the present disease.  The 
sole, definitive medical evidence specific to the issue of 
date of onset is that found in the May 2004 C&P report, and 
it is unfavorable to the claim.  Therein, the VA examiner, 
who had examined the veteran and reviewed his medical history 
as documented in the claims folder, concluded that, "it is 
not likely that the veteran had identifiable symptoms of 
multiple sclerosis while in the military," and added that 
in-service symptoms purported to be related to MS are due to 
recurring pharyngitis, bronchiectases, lack of sleep, and 
scoliosis in the spine.  He also opined that, based upon his 
review of the record, manifestation of MS within the 
presumptive period is not substantiated.            

The Board acknowledges, in particular, Dr. M. Rosnick's 
(private physician) reports, as they apparently are being 
proffered as evidence of the earliest 
post-service manifestation of MS symptoms during the 
presumptive time period, and thus, to be the strongest, 
favorable post-service medical evidence.  His handwritten 
note dated in 1995 provides that, while his treatment records 
were destroyed during Hurricane Andrew, he recalls treating 
the veteran from 1978 to 1988, during which time the veteran 
"intermittently" complained of chronic fatigue.  However, 
the doctor also reported that that then-contemporaneous 
magnetic resonance imaging (MRI) and X-ray studies of the 
veteran's lumbosacral spine taken due to complaints of 
paresthesias in the lower legs had yielded negative results.  
Nor does he explicitly state his recollection of having 
attributed the complaints of fatigue to MS.  Moreover, two 
years later, in a November 1997 report, Dr. Rosnick stated 
that, to his recollection, he had treated the veteran for 
hypertension.  While he does not state that hypertension and 
complaints of fatigue are related, or even that hypertension 
was the only ailment for which he treated the veteran, at 
bottom, he does not attribute fatigue to MS; nor does he 
state a recollection that he then had considered the 
possibility that the veteran might have MS.  Thus, while this 
doctor's recollections - assuming that they are accurate 
recollections - particularly as to the contemporaneous 
notations of prior complaints of paresthesias and fatigue, 
favor the claim somewhat, they are insufficient when 
considered in light of other unfavorable medical evidence, to 
include the VA examiner's recent opinion.  

Other evidence, although not dispositive or definitive, also 
tend to disfavor the claim.  A January 1978 VA C&P medical 
examination, conducted in connection with then-pending claims 
apparently unrelated to the present MS claim, yielded 
negative findings for neurological deficit, which tends to 
counter the veteran's position that MS was manifested in 
service (this, of course, assumes that MS symptoms can and do 
become evident in the form of neurological deficit; this 
seems to be the case, based upon the "review of medical 
records" section of the C&P report).  

Furthermore, the veteran himself reportedly stated, as 
documented in a June 1976 service medical record, that he was 
exhausted from working many hours and did not get adequate 
sleep.  This, of course, does not mean that exhaustion was in 
fact due only to reported lack of sleep; it could be mean 
that MS symptoms not yet noted to be such had been appearing.  
Nonetheless, the VA examiner specifically addressed this 
point and said that the fatigue then reported was due to lack 
of sleep.

Also relevant to this analysis is the numerous times for 
which the veteran received medical care for upper respiratory 
infection and bronchiectasis during service (in fact, service 
connection is in effect for bronchiectasis - see March 1978 
rating decision), and after service.  In one medical record 
dated in March 1976, the veteran reported various symptoms, 
to include coughing, sore throat, and chills, as well as 
general malaise.   This, however, appears to have been 
attributed to an upper respiratory infection at that time; 
the VA C&P examiner agrees.  

It also is noted that, in June 1976, the veteran reported 
"weakness" in "only part of the body" (which specific part 
is not stated in the medical record).  However, it also is 
evident that the date of this record is the same as that on 
which the veteran reported exhaustion from long work hours 
and inadequate sleep.  

As for the veteran's in-service complaints of back pain, it 
is notable that, even in the January 1978 C&P examination, 
the veteran's musculoskeletal system was described as normal 
(the Board does concede, however, that this finding might not 
have been confirmed as a result of 1978 X-rays - X-rays of 
the spine apparently were not taken at this time, as the 
focus of this examination was on complaints primarily 
concerning lung problems).  Nonetheless, there are ample 
post-service medical records indicating degenerative changes 
in the spine itself (that is, joint or 
disc-related problems), as well as a notation in the service 
medical records that the veteran has scoliosis in his spine.  
As such, it is questionable whether the reports of back pain 
were indeed manifestations of MS, as opposed to 
musculoskeletal system defects.  On this point, the C&P 
examiner noted that back pains could be related to scoliosis.               

Given the above considerations and the unfavorable C&P 
report, while symptoms like fatigue and malaise happen to be 
typical symptoms of MS, in the veteran's case, these symptoms 
were more likely due to pulmonary and other 
nonservice- related problems, as opposed to an as-yet-
undiagnosed central nervous system disorder.  

On a final note, the Board states that it has cited Stedman's 
Medical Dictionary only for pertinent definitions contained 
therein, to document a general understanding of the body 
system MS affects, and its commonly-recognized symptoms 
conducive to an analysis of whether such symptoms did 
manifest themselves during the prescribed time period.  As 
explained earlier, such an analysis is precisely the key 
issue here.  The Board is not relying upon the definitions 
therein as sound medical evidentiary bases in this claim.  
See Traut, 6 Vet. App. at 498 (reliance on medical treatises 
concerning MS as the only independent medical evidence to 
deny service connection therefor would be improper under 
Thurber v. Brown, 5 Vet. App. 119 (1993) if the appellant was 
not given notice of, and a reasonable opportunity to, respond 
to the treatises relied upon; however, their use for 
definitional purposes may be acceptable).  As explained 
above, the Board has reviewed the entire record and has 
considered both private and VA medical records, as well as 
service medical records, and has found that the totality of 
the evidence disfavors the claim.          

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).     

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2001 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim, and informed him that, if he provides 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  As a significant portion of 
development already had taken place by this time, the letter 
also explained that some evidence, particularly some private 
medical records, had not been obtained despite an effort by 
the RO, reminding the veteran that he ultimately has the 
responsibility to substantiate.  In September 2001 and in 
April 2004, the veteran was sent two additional follow-up 
letters substantially similar to that sent in April 2001.  
These letters again reminded the veteran that VA would help 
him to further substantiate the claim if he desires such 
help, but that he should provide VA the information needed to 
enable it to help, or provide additional records himself.  
Moreover, it is evident from various filings made throughout 
the appeal period that the veteran and his representative 
understood that MS is afforded special treatment in terms of 
the specific post-service time period (seven years) within 
which manifestation must be shown; in fact, the seven-year 
presumptive period was specifically discussed in the November 
1998 Statement of the Case.  Further, with respect to the 
fourth element of a valid VCAA notice, the January 2005 
Supplemental Statement of the Case notified the veteran of 
38 C.F.R. § 3.159, which includes a provision that he may 
submit any pertinent evidence in his possession.  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of all four elements of a valid VCAA 
notice.  

The Board acknowledges that VCAA notification arguably was 
accomplished with a combination of letters, and that notice 
was issued after the pertinent 1998 rating decision.  These 
would constitute, at most, technical defects that posed no 
prejudice to the veteran.  This case was on appellate status 
long before VCAA was enacted in late 2000.  Thus, no such 
notice was required before the RO initially denied the claim.  
In this connection, the Board notes that Pelegrini, at p. 
120, stated that where, as here, a 38 U.S.C.A. § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  After enactment of 
the law, during the appeal period, VA gave the veteran 
appropriate notice of VCAA requirements, as discussed above, 
and he and his representative had ample opportunity during 
this period to provide relevant evidence or to ask VA for 
assistance in obtaining such evidence.  The veteran 
understood that he can submit relevant records - the claims 
folder includes not only VA medical records, but C&P 
examination report, private medical records, and lay 
statements - pertaining to the disability at issue.  Further, 
the law and regulations do not require a single notice; 
rather, they require that specific elements be included for a 
notice to be valid.  Here, valid notice has been provided 
during the appeal period.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and post-
service (VA and private) medical records, and associated them 
with the claims folder.  He also was given an appropriate VA 
C&P medical examination by a qualified professional, which 
included a review of the veteran's medical history as 
documented in the claims folder.  The veteran had 
opportunities to personally testify in connection with this 
claim, but declined to exercise his right to do so.  Also, it 
is specifically noted that the RO has been responsive to the 
veteran's reports about receipt of pertinent private medical 
treatment, and it apparently has obtained most of the records 
of such treatment.  Some records reportedly are unavailable, 
according to the written responses of some private care 
providers, presumably due to their age.  The veteran did not 
report the existence of pertinent records in the custody of 
government agencies or employers.  The Board finds that the 
duty to assist was met.        


ORDER

Service connection for multiple sclerosis is denied.


REMAND

In October 2003, the Board remanded the issue of whether 
there was CUE in the July 1995 rating decision (incorrectly 
identified in the remand as a September 1995 rating 
decision), which was denied by the RO in February 2003, for 
the issuance of a statement of the case (SOC).  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC. 

The AMC did not issue a SOC concerning the February 2003 
rating decision, which found no CUE in the July 1995 rating 
decision denying service connection for MS.  A remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Consequently, this matter 
is again remanded for the issuance of a SOC.

The appellant and his representative 
should be furnished a SOC regarding the 
issue of whether the RO's July 1995 
rating decision that denied entitlement 
to service connection for multiple 
sclerosis contained CUE.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board notes that the veteran has not yet perfected an 
appeal concerning the February 2003 rating decision that 
found no CUE in the July 1995 rating decision denying service 
connection for MS.  An appeal to the Board consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


